


110 SRES 634 ATS: Recognizing July 30, 2008, as the 40th

U.S. Senate
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 634
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Casey (for himself,
			 Mr. Chambliss, Mr. Harkin, Mr.
			 Kerry, Mr. Sanders,
			 Mrs. Lincoln, Ms. Stabenow, Mr.
			 Roberts, Mrs. Dole,
			 Mr. Pryor, Mr.
			 Smith, Mr. Johnson,
			 Mrs. Clinton, and
			 Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing July 30, 2008, as the 40th
		  anniversary of the enactment of the resolution establishing the Senate Select
		  Committee on Nutrition and Human Needs.
	
	
		Whereas, on April 26, 1968, after viewing the CBS
			 Emmy-award winning documentary Hunger in America, Senator George
			 McGovern introduced a resolution to establish a Senate Select Committee on
			 Nutrition and Human Needs;
		Whereas the resolution establishing the Select Committee
			 on Nutrition and Human Needs was enacted on July 30, 1968;
		Whereas Senator George McGovern served as the Chairman of
			 the Select Committee on Nutrition and Human Needs from 1968 to 1977;
		Whereas July 30, 2008, marks the 40th anniversary of the
			 enactment of the resolution establishing the Select Committee on Nutrition and
			 Human Needs, which later became the foundation of the current Subcommittee on
			 Nutrition and Food Assistance, Sustainable and Organic Agriculture, and General
			 Legislation Jurisdiction of the Senate Committee on Agriculture, Nutrition, and
			 Forestry;
		Whereas Senator George McGovern was committed to exposing
			 the failure of Federal food assistance programs to reach citizens lacking in
			 adequate quantities and quality of food;
		Whereas Senators George McGovern and Robert Dole worked
			 tirelessly in their respective roles on the Select Committee on Nutrition and
			 Human Needs to develop a bipartisan Federal response to hunger;
		Whereas the Select Committee on Nutrition and Human Needs
			 played a key role in educating Congress, the Federal Government, and the Nation
			 at large about the magnitude of hunger in the United States;
		Whereas the work of the Select Committee on Nutrition and
			 Human Needs was vital to reforming the Federal food stamp program, culminating
			 in the passage of the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.), which
			 made the program more efficient and more accessible to those most in need by
			 finally eliminating the requirement that Americans pay for a portion of their
			 food stamps;
		Whereas the work of the Select Committee on Nutrition and
			 Human Needs was essential to expanding the school lunch program established
			 under the National School Lunch Act (42 U.S.C. 1751 et seq.) and permanently
			 establishing the school breakfast program under section 4 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1773), the child and adult care food program
			 under section 17 of the National School Lunch Act (42 U.S.C. 1766), and the
			 summer food service program for children under section 13 of that Act (42
			 U.S.C. 1761);
		Whereas the work of the Select Committee on Nutrition and
			 Human Needs was instrumental in the establishment of the special supplemental
			 nutrition program for women, infants, and children established by section 17 of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786) (WIC);
		Whereas the Senate Committee on Agriculture, Nutrition,
			 and Forestry remains committed to continuing the important work begun by
			 Senators George McGovern and Robert Dole of providing a Federal response to
			 hunger;
		Whereas the Senate Committee on Agriculture, Nutrition,
			 and Forestry provided a record-level amount of nutrition funding in the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) to
			 reform and strengthen Federal nutrition assistance programs;
		Whereas, through the Food, Conservation, and Energy Act of
			 2008 (Public Law 110–246; 122 Stat. 1651), the Senate Committee on Agriculture,
			 Nutrition, and Forestry made key improvements to the food stamp program,
			 including—
			(1)increasing the
			 food purchasing ability of low-income households by accounting for food cost
			 inflation;
			(2)increasing the
			 minimum benefit;
			(3)encouraging
			 retirement and education savings; and
			(4)allowing families
			 to account for child care costs in calculating food assistance;
			Whereas, through the Food, Conservation, and Energy Act of
			 2008 (Public Law 110–246; 122 Stat. 1651), the Senate Committee on Agriculture,
			 Nutrition, and Forestry helped to strengthen the domestic food assistance
			 safety net by providing significant funding to increase commodity purchases for
			 local area food banks;
		Whereas, in 2008, more than 28,000,000 people in the
			 United States participate in the food stamp program;
		Whereas, in 2008, more than 17,500,000 low-income children
			 receive free or reduced-price meals through the national school lunch
			 program;
		Whereas despite Federal food assistance programs,
			 35,500,000 people in the United States, including 12,600,000 children, continue
			 to live in households considered to be food insecure;
		Whereas children who live in households lacking access to
			 sufficient food are more likely to be in poorer physical health than children
			 from food secure households; and
		Whereas children are particularly vulnerable to the
			 effects of food insecurity because undernutrition can have adverse impacts on
			 emotional health, behavior, school performance, and cognitive development: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes July
			 30, 2008, as the 40th anniversary of the enactment of the resolution
			 establishing the Senate Select Committee on Nutrition and Human Needs;
			(2)recognizes the
			 substantial contributions the Select Committee on Nutrition and Human Needs
			 made in ensuring that effective and efficient Federal food assistance programs
			 were accessible to those most in need;
			(3)recognizes that
			 hunger continues to be an issue plaguing the United States; and
			(4)supports the
			 continued efforts of Federal, State, and local governments and private
			 non-profit organizations to eradicate hunger in the United States.
			
